Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 12/14/2021.
Allowable Subject Matter
Claims 2, 10, 18, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 2, 18 recites control signal is based on a rule for selecting the support arm control signal based upon a combination of the patient position signature and the anatomical feature signature. 
The Office agrees the art of record fail to teach or suggest these features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9, 17, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2018/0110573 (Kostrzewski)
Regarding claims 1, 3-5, Kostrzewski discloses as shown in Figure 6, a method for use with a teleoperated surgical system (surgical system), the method comprising: using one or more scan sensors to sense patient position to determine patient position information; see paragraph [0028]; determining, using a processor, a match between the determined patient position information (actual patient position) and a patient position signature (patient position during the plan trajectory); see paragraph [0039]; launching a support arm control signal based upon a stored rule for selecting the support arm control 
Regarding claim 7, Kostrzewski discloses wherein determining patient position information 
includes scanning with a one of a laser position sensor and an infra-red position sensor.  See paragraph [0028].
	Regarding claim 9, Kostrzewski discloses including: for each of a multiplicity of 
occurrences of a setup of one or more instances of the surgical system for performance of a surgical procedure, recording patient position information during the setup and recording support arm position information during the setup; and determining a respective a respective patient position signature to 
associated with a respective support arm position based at least in part upon the recorded patient position information and the recorded support arm position information.  See paragraph [0039].
Regarding claim 17, Kostrzewski discloses as shown in Figure 6, a surgical system and surgical instrument actuator comprising: one or more scan sensors to sense patient potion to determine patient position information; see paragraph [0028];  a surgical instrument support arm (arm 14, see paragraph [0030]) a processor and memory storage device, where the memory storage device stores an instruction set of executable on the processor to cause the system to perform operations; see paragraph [0037]; the operation comprising determining a match between the determined patient position information and a patient position signature and laughing a support arm control signal based upon a stored rule for selecting the support arm control signal based upon the patient position signature. See paragraph [0039].
Regarding claim 25, Kostrzewski discloses including: for each of a multiplicity of 

associated with a respective support arm position based at least in part upon the recorded patient position information and the recorded support arm position information.  See paragraph [0039].
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1, 3-5, 7, 9, 17 under Mukumoto have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771